     Case 6:13-cr-00061-RWS-JDL Document 10 Filed 01/16/20 Page 1 of 1 PageID #: 61


                                 IN THE UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS
                                            TYLER DIVISION

UNITED STATES OF AMERICA §
                                                               §
                                                               § CASE NUMBER 6:13-CR-00061-RWS
v.                                        §
                                                               §
                                                               §
JOHNNY HINES, JR. §
                                                               §

                              ORDER APPOINTING COUNSEL PURSUANT TO THE
                                        CRIMINAL JUSTICE ACT


       This Court has determined that the above-named Defendant is financially unable to obt in adequate
representation in the above-styled case, and is otherwise qualified for appointment of counsel. Accordingly, this
Court makes the following appointment pursuant to the Criminal Justice Act (18 U.S.C. § 3006A):

                                             APPOINTMENT OF COUNSEL

         The Federal Public Defender is appointed as counsel for the defendant.
                                                                                , a member of the Criminal Justice

Act Panel of this District, is appointed as counsel.
         This Court determines that the defendant shall reimburse the Government for all attorney fees and costs
incurred due to the appointment of counsel for his defense.
         This Court determines that the defendant may have funds to contribute to the cost of appointed counsel. The
United States Attorney shall investigate to determine if funds exist and submit a report to the Court outlining the amount
and method of payment in which defendant should be required to pay toward his defense.

                                               TYPE OF APPOINTMENT
         Through trial and notice of appeal. Probation/Supervised Release Violation.
         All purposes including trial and appeal. Material/Grand Jury Witness.
         Initial appearance and bond only. Parole Violation.
         Appeal purposes only. Mental Hearing (18 U.S.C. § 313).
         H beas Corpus. Rule 5(c) Proceedings in this District.
         Defendant is not eligible for appointment of counsel under 18 U.S.C. § 3006A, but he is entitled to an
immediate hearing and it is in the interest of justice that the defendant be afforded the assistance of counsel;
so the Federal Defender is temporarily appointed for that purpose.

It is SO ORDERED and SIGNED this 16th day of January 2020.




                                                                   K. Nicole Mitchell, U.S. Magistrate Judge
